Guay, J.
The evidence introduced at the trial tended to show that the plaintiff and the other man in charge with him of his boat were well acquainted with the harbor, and knew the situation of the defendants’ docks or slips, and the usual track between them of the ferry boats, each of which ran every five or six minutes ; that the plaintiff’s boat, while crossing the usual track of the ferry boats about midway at right angles, was struck by one of the ferry boats and upset; that the plaintiff at the time did not think of the fact that he was in the usual track of the ferry boats; that his companion, who was at the helm and had the care of the main sail, had seen this ferry boat at the time of its leaving the slip, at least an eighth of a mile off; that from that time until the collision there was nothing to obstruct their view of this boat, and yet neither of them saw or looked towards it after it left the slip. No evidence was offered, which tended to control this. The unavoidable inference is, that the omission of the plaintiff and his companion, under the circumstances., to look in the direction in which they had reason to believe that a ferry boat might be, and knew that one actually was, approaching, was negligence which contributed to the accident; and therefore neither of them can maintain an action at law for the injury result-big therefrom, against the owners of the other boat, whatever may have been the negligence in its management.

•Tudament on the verdict.